Citation Nr: 0426794	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to a compensable initial rating for a shell 
fragment wound scar of the right hand.  

3.  Entitlement to a compensable initial rating for a shell 
fragment wound scar of the left buttock.  

4.  Entitlement to a compensable rating based on multiple 
noncompensable service connected disabilities, for the period 
prior to November 17, 2003.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
diabetes, compensable initial ratings for scars of the right 
hand and left buttock, and for a 10 percent rating for 
multiple noncompensable service-connected disabilities.  He 
responded with a May 2002 Notice of Disagreement, and was 
sent an October 2002 Statement of the Case by the RO.  The 
veteran then filed an October 2002 VA Form 9, perfecting his 
appeal of this issue.  The veteran testified in April 2003 at 
a personal hearing before a RO decision review officer.  He 
had also initially requested a personal hearing before a 
member of the Board, but withdrew his Board hearing request 
in July 2004.  

During the pendency of this appeal, the veteran was awarded 
service connection, with a 30 percent initial rating, for 
post traumatic stress disorder, effective from November 17, 
2003.  This grant renders moot the veteran's pending claim 
for a compensable rating for multiple noncompensable 
disabilities under 38 C.F.R. § 3.324.  However, because the 
veteran was awarded a compensable rating only from November 
17, 2003, and the veteran's 38 C.F.R. § 3.324 claim was 
received prior to the date, the issue on appeal has been 
revised to reflect the subsequent award of a compensable 
rating for post traumatic stress disorder.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's shrapnel wound scar of the right hand is 
tender and painful on occasion.  

3.  The veteran's shrapnel wound scar of the left buttock is 
well-healed, without ulceration or skin breakdown, and 
results in no functional impairment.  

4.  The veteran, having been awarded a compensable rating for 
his service-connected shrapnel wound scar of the right hand, 
is no longer eligible for a compensable rating under 
38 C.F.R. § 3.324.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a 10 percent initial rating 
for the veteran's shrapnel wound scar of the right hand have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Codes 7802-04 (2003).

2.  The criteria for the award of a compensable initial 
rating for the veteran's shrapnel wound scar of the left 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7802-04 (2003).

3.  The criteria for the award of a compensable rating based 
on multiple noncompensable service-connected disabilities 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.324 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2002 and January 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Biloxi, MS, and 
these records were obtained.  Private medical records have 
also been obtained Singing River Hospital and C.H.B., M.D.  
Finally, the Board notes that the veteran applied for Social 
Security Disability benefits in 1991.  However, numerous 
attempts by the RO to obtain any medical records associated 
with the veteran's claim have proven futile, as the Social 
Security Administration reports such records cannot be found.  
VA having exhausted all possibility of obtaining these 
records, no further duty to assist exists in this matter.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2002 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in April 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in March 
2004, in light of the additional development performed 
subsequent to April 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Compensable initial ratings - Scars of the right hand and 
left buttock

The veteran seeks compensable initial ratings for his scars 
of the right hand and left buttock.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

The Board notes that during the pendency of this appeal, the 
rating criteria for the evaluation of skin disabilities was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
599 (July 31, 2002) (codified at 38 C.F.R. § 4.118).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  The veteran was 
informed of these regulatory changes within the March 2004 
Supplemental Statement of the Case.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804, for superficial scars which were 
tender and painful on objective demonstration.  Scars were 
also rated under Diagnostic Code 7803, which provided that 
scars which were superficial, poorly nourished, with repeated 
ulceration may be assigned a 10 percent rating.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7803-4 (2002).  However, in any 
situation where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall nonetheless be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2003).  

Under the revised rating criteria, a superficial scar which 
is painful on examination will still be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, 7805 (2003).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar).  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7803, 
scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  

After reviewing the totality of the medical record, the Board 
finds a compensable initial rating of 10 percent is warranted 
for the veteran's scar of the right hand, and a compensable 
initial rating is not warranted for his scar of the left 
buttock.  

The veteran's scars were examined by VA personnel in March 
2002.  He reported a history of right hand and left flank 
scars sustained in service as a result of shrapnel wounds.  
These wounds were closed with stitches, and he had an 
uneventful recovery.  Since then, he has experienced pain at 
the scar sites.  On physical examination, the veteran had a 
3cm by 1cm scar along the middle dorsum section of the right 
hand.  He also had a 2cm by 1cm scar along the left posterior 
iliac crest.  Both scars were well-healed, with no signs of 
external abnormality or shrapnel still present.  Both scars 
were also without elevation, depression, keloid formation, 
edema, inflammation, evidence of ulceration or skin 
breakdown.  The veteran reported some mild tenderness on 
palpation.  The scars did not result in any disfigurement or 
limitation of function of the affected area, according to the 
examiner.

The veteran has also received VA outpatient treatment during 
the pendency of this appeal.  While he has reported pain and 
tenderness of the right hand and left buttock associated with 
his scars, the medical evidence does not otherwise indicate 
these scars are other than well-healed and without 
ulceration.  

Considering first the veteran's shrapnel wound scar of the 
right hand, the Board notes that the veteran has repeatedly 
reported pain and tenderness of the right hand, especially 
with use.  At his April 2003 personal hearing, he stated that 
in his previous work as a bricklayer, he had difficulty 
grasping and carrying bricks using his right hand.  Because 
the veteran's scar is tender and painful, and such pain 
interferes with the use of his right hand, the Board finds 
the evidence in equipoise.  In such situations, the benefit 
of the doubt is to be afforded the veteran, and the higher 
rating assigned.  See 38 C.F.R. §§ 4.3, 4.7 (2003).  
Therefore, the veteran is awarded a compensable initial 
rating of 10 percent for his shrapnel wound scar of the right 
hand.  

However, the preponderance of the evidence is against a 
compensable rating in excess of 10 percent for his scar of 
the right hand.  This rating represents the maximum schedular 
rating available under either the new or old criteria for a 
scar, not of the head, face, or neck, of less than 12 square 
inches.  The medical evidence of record does not indicate the 
veteran's scar of the hand exceeds 12 square inches in size, 
and does not reflect any functional impairment of the right 
hand as would warrant a separate rating under the criteria 
for right hand injuries.  Therefore, a compensable initial 
rating in excess of 10 percent is not warranted at the 
present time.  Inasmuch as the veteran's 10 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for this 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.

Considering next the veteran's scar of the left buttock, the 
Board finds the preponderance of the evidence to be against a 
compensable initial rating for this disability.  According to 
the 2002 VA examination report, this scar is only 2cm by 1cm.  
Additionally, it is well-healed, with no signs of external 
abnormality or shrapnel still present, and no indications of 
inflammation, edema, ulceration, or skin breakdown.  Finally, 
the examiner found that this scar resulted in no functional 
impairment of the veteran's back and/or hip.  Inasmuch as the 
veteran's noncompensable initial rating reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for this disability, there is no basis for 
a staged rating in the present case.  See Fenderson, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's scars of the right hand and left 
buttock have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disabilities are unusual, or cause marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence supports a 
compensable initial rating of 10 percent for the veteran's 
scar of the right hand, and a noncompensable initial rating 
for his scar of the left buttock.  As a preponderance of the 
evidence is against the award of ratings in excess of these 
awarded, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Compensable rating for multiple noncompensable 
service-connected disabilities.

The veteran seeks a 10 percent rating for the period prior to 
November 17, 2003, for his noncompensable service-connected 
disabilities.  Whenever a veteran is suffering from two or 
more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, the RO is authorized to apply a 10 percent 
rating even though none of the disabilities may be of 
compensable degree under the Schedule for Rating 
Disabilities.  The rating shall not be assigned in 
combination with any other rating.  38 C.F.R. § 3.324 (2003).  
However, because the veteran has been awarded a compensable 
rating for his shrapnel wound scar of the right hand, this 
claim is now moot, as a compensable rating under 38 C.F.R. 
§ 3.324 may not be combined with any other rating.  Such a 
rating is therefore denied for the period prior to November 
17, 2003.  


ORDER

A compensable initial rating of 10 percent for the veteran's 
shrapnel wound scar of the right hand is granted.  

A compensable initial rating for the veteran's shrapnel wound 
scar of the left buttock is denied.  

A compensable rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 is denied.  

REMAND

The veteran seeks service connection for diabetes mellitus.  
According to his military records, the veteran served in 
Vietnam from February 1968 to February 1969.  Service 
connection may be granted for certain disabilities, including 
diabetes mellitus type II, which manifest to a compensable 
degree following a veteran's exposure to herbicides during 
military service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Exposure to herbicides is presumed 
for veteran who had military service in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002).  Thus, herbicide exposure is 
presumed in this case, the veteran having had qualifying 
military service in Vietnam.  

In the present case, the veteran's VA medical treatment 
records reveal diagnoses of both type I and type II diabetes; 
however, the statutory presumption of service connection is 
afforded only for type II diabetes.  Therefore, a VA medical 
examination and review of the record is required in order to 
determine which type of diabetes the veteran currently has.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The veteran should be scheduled for 
a VA medical examination in order to 
determine which type of diabetes mellitus 
he currently has.  The claims file, to 
include the service medical records, 
should be reviewed by the examiner in 
conjunction with the examination 
(Multiple diagnoses of both type I and 
type II diabetes are marked with yellow 
tabs).  The examiner's attention is also 
directed to the veteran's June 1990 VA 
hospitalization summary, when he was 
first diagnosed with this disability 
(marked with a yellow tab labeled "Dx: 
diabetes, new onset 6/90").  The 
examination should include any tests 
considered necessary by the examiner.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
state whether it is likely, as likely as 
not, or unlikely that the veteran has 
type II diabetes mellitus  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The medical basis for all opinions 
expressed should be given, and any 
current diagnoses should be verified with 
reference to clinical findings.  

2.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for diabetes mellitus in light of 
any evidence added to the record.  If any 
of the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



